Citation Nr: 1136913	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-34 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for depression with alcohol abuse from August 28, 2006 to March 2, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel







INTRODUCTION

The Veteran served on active duty from August 2001 to November 2001 and had additional service in the Oklahoma National Guard thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating action of the above Regional Office (RO), which granted service connection for depression with alcohol abuse and assigned a 10 percent disability rating, effective August 28, 2006.  The Veteran appealed the initially assigned rating.

While the appeal was pending, by rating decision in August 2008, the RO increased the 10 percent rating for the service-connected psychiatric disorder to 100 percent, effective March 3, 2008.  There appears to be no disagreement with the 100 percent rating.  However, the Veteran has not withdrawn his claim.  Thus, the issue concerning entitlement to an initial disability rating in excess of 10 percent prior to March 3, 2008 remains pending.  Given the foregoing procedural posture of this case, the issue on appeal is as is listed on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for higher ratings for already service-connected disabilities); and AB v. Brown, 6 Vet. App. 35, 38 (1993) (emphasizing that a veteran is presumed to seek the maximum available benefit for a disability). 


FINDING OF FACT

From August 28, 2006 to March 2, 2008, the Veteran's service-connected depression with alcohol abuse has been manifested primarily by symptoms of anxiety and depression that are consistent with Global Assessment of Functioning (GAF) scores of 60 and 85.  This symptomatology has resulted in no more than mild or transient symptoms which decrease during work efficiency and the ability to perform occupation tasks only during periods of significant stress.

CONCLUSION OF LAW

From August 28, 2006 to March 2, 2008, the criteria for an initial disability rating in excess of 10 percent for depression with alcohol abuse were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.126, 4.130, Diagnostic Code (DC) 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, the September 2006 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for depression.  By the October 2006 rating action, the RO granted service connection for this disability and assigned a 10 percent rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the 10 percent rating assigned.  

Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of a specific evaluation following the grant of service connection for depression.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  The Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in October 2006 and March 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected depression, including a thorough discussion of the effect of his symptoms on his functioning. 

The Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  The Board specifically finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary to make an accurate evaluation (38 C.F.R. §§ 4.2, 4.41), the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for depression with alcohol abuse was established by an October 2006 rating decision, which assigned a 10 percent evaluation under DC 9434, effective August 28, 2006.  The Veteran appealed the initial evaluation assigned.  In August 2008, the RO assigned a 100 percent rating for PTSD, effective March 3, 2008.  The Veteran asserts that he is entitled to a higher rating for his service-connected depression, currently evaluated as 10 percent prior to March 3, 2008.

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9434.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Post-service evidence between August 28, 2006 (the effective date of the grant of service connection for depression) and March 2, 2008 (the day prior to the effective date of the 100 percent evaluation) consists of VA outpatient records which show that, in August 2006, the Veteran sought evaluation for symptoms of anxiety and depression following surgery for an unexplained hydrocephalus.  He reported that at the time he did not think he would survive the surgery and since then has had trouble sleeping, a fear of dying, shortness of breath, and chest pain.  He complained of daily depression due to an inability to engage in previous activities such as playing sports, groin pain from the shunt, and financial stressors.  He described panic attacks, loss of interest, feelings of hopelessness and helplessness, and poor concentration.  He was employed part-time in sales and was enrolled in Cameron University as a business management major.  The Veteran lived with his fiancée and described that relationship as supportive.  He also has a 6-year old daughter who spends summers with him.  On examination he was casually dressed and adequately groomed.  He was cooperative, candid, relaxed, and had good eye contact.  His speech was normal and his thought processes were logical, clear coherent, goal-directed, and relevant.  His insight and judgment were good.  There were no suicidal/homicidal ideations.  The diagnosis was generalized anxiety disorder and depressive disorder.  A GAF score of 60 was assigned.  The Veteran was started on the medication Celexa.

When examined by VA in October 2006, the Veteran continued to complain of depression that had its onset after brain surgery for hydrocephalus in June 2005.  At that time a shunt was placed in his brain to drain fluid into the rest of his body.  He reported that he was depressed most days due to problems with double vision and an inability to function as he had before, particularly since he had hoped to play college football.  He also had problems with sex because of groin pain associated with the shunt.  He also reported insomnia, feelings of worthless, and irritability.  He had thoughts of death, but no specific suicidal thoughts.  The Veteran remained employed as a salesman for a retail outlet for 15 hours per week and attended college full time.  The Veteran reported drinking ever weekend with no other substance abuse.  He has a young daughter he sees during the summer and has lived with his fiancée for the past three years.  The Veteran was able to perform some household chores, liked to write poetry, and liked to read his school books, magazines, and newspapers.  He also shopped with his fiancée, had dinner out with friends and family, and attended church every Sunday.  

On examination there was no impairment of his thought process or ability to communicate.  There was no history or evidence of hallucinations, delusions, or abnormal behaviors.  He denied suicidal/homicidal thoughts.  The Veteran maintained good personal hygiene with regular bathing and shaving and his grooming and dress were normal.  He was oriented to person, place and time.  Both his long-term and short-term memory were good.  There was no history or evidence of obsessive or ritualistic behaviors.  His speech was spontaneous, coherent, and relevant with no blocking or slowing of his speech.  His speech was not circumstantial and was adequately organized.  There was no definitive history of panic attacks although the Veteran did report feeling quite anxious at times.  There was a history of depression, but no history or evidence of impulsive behaviors.  He was able to abstract proverbs well.  He was able to carry on his daily life in a generally adequate manner and establish and maintain social relationships with his family and fiancée.  He was able to able to work 15-hour a week and go to school full time and follow simple-to-moderately complex instructions.  The clinical impression was depression secondary to service-connected hydrocephalus with alcohol abuse.  A GAF score of 85 was assigned.

It was during a VA examination on March 3, 2008, that the RO determined that Veteran met the schedular criteria for a 100 percent disability.  At that time, the Veteran reported feeling sad and crying daily.  He also reported being highly irritable and feeling that everyone "gets on his nerves" including his wife and his mother.  He reported having no friends and spending his day watching television, drinking, and fighting with his wife.  The Veteran reported difficulty sleeping, anxiety, lack of sex drive, and difficulty paying attention.  He denied suicidal/homicidal ideation.  The Veteran reported drinking daily, but was unable to identify how much.  He also had difficulty identifying dates and events.  

On examination, the Veteran was oriented to person and place, but had difficulty with time and date.  He knew who the president was, but was unable to identify significant issues in the news.  He was completely unable to identify proverbs or to have any abstract reasoning about that.  He was casually dressed and groomed.  He was easily irritable in the interview, particularly when he could not answer a question, but was fairly cooperative although very frustrated.  The Veteran was unable to remember 3 of 3 words on immediate or remote recall.  However after identify the words twice he was able to recall 1 of 3 words on immediate recall, but none of them on remote recall.  He reported a lot of trouble with his memory, attention, and concentration.  He had significant difficulty identifying correct dates or sequence of events.  The clinical impression was severe major depression and alcohol dependence.  The GAF score was 38.  

The examiner noted that, while the Veteran was working 10 hours a week, it was unclear as to how he was able to do this in a functional capacity as under most work circumstances he would not be able to function.  His current depressive and cognitive impairment caused serious impairment in his ability to function with employment, social functioning and daily functioning.  The Veteran attended to basic hygiene at the encouragement and enforcement of his wife.  He has significant difficult in his memory and had very little frustration tolerance and was inappropriate verbally with his wife and others.  The Veteran's alcohol was a factor in his functioning and had as become a daily and significant problem for him, which further complicated his depression and impulse control.  The examiner determined that the Veteran was completely unable to manage his VA benefits and needed to have a guardian over his money.  

With the exception of VA outpatient treatment records showing that the Veteran attended several anxiety and stress management classes in 2007, there is no other competent evidence of record addressing the severity of the Veteran's depression between the October 2006 VA examination and the March 2008 VA examination.

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that between August 28, 2006 and March 2, 3008, his depression did not more nearly approximate the criteria for a 30 percent or higher rating.  During this timeframe, the clinical findings of record describe experiences, thoughts, and emotions due to depression that most likely interfere with his occupational and social functioning to some degree.  Specifically, the Veteran's depression has been manifested by subjective complaints of sadness, anxiety, irritability, impaired sleep, and diminished motivation, which are symptoms noted under the criteria for a 30 percent evaluation.  However, the overall disability picture evident in the record strongly suggests that the difficulties experienced by the Veteran are better described by the criteria for the 10 percent rating.  

The Board finds it probative that, during this initial time period, the Veteran was a full-time college student and able to maintain part-time employment with no indication of decreases in work efficiency.  He was also able to maintain the basic activities of daily living.  Although he complained of disinterest in activities and irritability, he was living with his fiancée and described that relationship as supportive.  He also maintained a good relationship with his young daughter.  He reported meaningful leisure pursuits including writing poetry, reading, occasional outings with his fiancée and friends, and regular church attendance.  

The Board does not discount the effect of depression on the Veteran's daily life.  However, the evidence prior to March 2008 suggests that he was able to control his symptoms to a large degree.  In fact, the record describes a fairly consistent pattern of symptomatology and manifestations and shows that he was able to function fairly well.  Thus, the evidence of record does not establish that he is entitled to a rating higher than 10% for his depression from August 28, 2006 to March 2, 2008.  

In reaching this determination, the Board notes that the October 2006 VA examiner who evaluated the Veteran to assess the nature, extent and severity of his service-connected depression, provided a GAF score of 85, which denotes absent or minimal symptoms (e.g., mild anxiety before an exam) and good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns or moderate difficulty in social and occupational functioning (e.g., occasional argument with family members).  Carpenter v. Brown, supra; Richard v. Brown, supra.  This GAF score is consistent with the symptomatology noted, and does not provide a basis for assignment of a higher rating for the Veteran's depression.  

The Board notes that the August 2006 VA physician assigned a GAF score of 60 that arguably reflects greater impairment than contemplated by the assigned 10 percent rating.  However, given the actual psychiatric symptoms shown in this case during this time period, the Board finds that the level of overall psychiatric impairment shown is more consistent with the assigned 10 percent rating.  In other words, when considered in light of the actual symptoms demonstrated, the GAF score of 60 does not provide a basis, alone, for assignment of a higher rating for the Veteran's depression.  

Moreover, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected depression prior to March 3, 2008, but the required manifestations were not shown in this case.  Moreover, there is no evidence that his depression symptoms required hospitalization at any pertinent time during the timer period in question, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record, prior to March 3, 2008, does not demonstrate that the Veteran had been rendered unemployable due solely to his service-connected depression, nor did he so contend.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed any further.  

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher rating for depression.  The pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  In other words, the current level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for any portion of the time period under consideration, and there is no basis for the assignment of further staged ratings under the Fenderson case.  

The preponderance of the evidence is against the claim for a rating greater than 10% for the service-connected depression with alcohol abuse between August 28, 2006 and March 2, 2008.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

ORDER

An initial disability rating in excess of 10 percent for depression with alcohol abuse from August 28, 2006 to March 2, 2008 is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


